
	

114 HRES 535 IH: Condemning in the strongest terms the terrorist attacks in Beirut, Lebanon, on November 12, 2015, that resulted in the loss of at least 43 lives.
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 535
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2015
			Mr. Hanna (for himself, Mr. Issa, Mr. Royce, Mr. Engel, Mr. McDermott, Ms. Kaptur, Mr. Farr, Mr. Ellison, Mr. Beyer, Mr. Boustany, Mr. Pallone, Mr. Abraham, Ms. McCollum, Mr. Turner, Ms. Graham, Mrs. Dingell, Mr. Higgins, Mr. Weber of Texas, Mrs. Watson Coleman, Mr. LaHood, Mr. Wilson of South Carolina, Mr. Meadows, Mr. Cicilline, Mr. Duncan of South Carolina, Mr. Brendan F. Boyle of Pennsylvania, Mr. Bishop of Michigan, Mr. Graves of Louisiana, Ms. Lofgren, Mr. Costa, Mr. Connolly, Mr. Lowenthal, and Mr. McGovern) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Condemning in the strongest terms the terrorist attacks in Beirut, Lebanon, on November 12, 2015,
			 that resulted in the loss of at least 43 lives.
	
	
 Whereas, on November 12, 2015, terrorists affiliated with the so-called Islamic State of Iraq and Syria (ISIS) claimed responsibility for coordinated attacks in Beirut, Lebanon, that resulted in the loss of innocent life and the injury of more than 200 people;
 Whereas ISIS claimed responsibility for coordinated attacks on numerous targets in Paris, France, on November 13, 2015, that killed at least 129 people and injured over 400 more;
 Whereas ISIS claimed responsibility for the downing of a Russian airliner on October 31, 2015, over the Sinai Peninsula that resulted in the deaths of all 224 passengers;
 Whereas the attacks in Beirut were executed at the peak of evening rush hour to maximize casualties, targeting both Christians and Muslims alike;
 Whereas the blasts targeted innocent civilians in a predominantly residential area, that is near a hospital and whose streets are lined with markets;
 Whereas this heinous attack in Beirut marked the second of three large-scale attacks claimed by ISIS against innocent civilian populations since October 31, 2015;
 Whereas November 13, 2015, marked a national day of mourning for the Lebanese people; Whereas the United States Embassy in Beirut strongly condemned the “horrific terrorist” attacks in Beirut and offered condolences “to the families and other loved ones of those killed and injured in this violence”;
 Whereas the White House and the Department of State condemned in the strongest terms the bombing in Beirut and wished a swift recovery to the wounded;
 Whereas the United States Government has offered assistance to the Lebanese authorities in investigating the attack;
 Whereas United Nations Secretary-General Ban Ki-moon called on the people of Lebanon to ensure these heinous attacks do not “destroy the relative calm that has prevailed in the country over the past year”;
 Whereas Lebanon has hosted a large number of Syrian refugees and worked with relief organizations to provide needed humanitarian assistance;
 Whereas the United States stands in continued solidarity with the Lebanese people and reaffirms its commitment to promoting a secure, sovereign, and prosperous Lebanon;
 Whereas continued and enhanced intelligence cooperation and information sharing on emerging threats with the Lebanese Armed Forces greatly improves security for the people of the United States and their partners around the world; and
 Whereas in its time of national mourning, the United States stands ready to provide assistance to Lebanon in bringing to justice all those involved in the planning and execution of these attacks, as well as in identifying and thwarting any planning to undertake similar egregious acts in the future: Now, therefore, be it
	
 That the House of Representatives— (1)condemns in the strongest terms the terrorist attacks in Beirut, Lebanon, on November 12, 2015, that resulted in the loss of at least 43 lives;
 (2)expresses its condolences to the families and friends of those individuals who were killed or injured in the attacks and expresses its sympathies to those injured;
 (3)supports the Government of Lebanon in its efforts to bring to justice all those involved in the planning and execution of these terrorist attacks; and
 (4)expresses its readiness to continue assisting the Lebanese Armed Forces and people of Lebanon to respond to the growing terrorist threat posed by the Islamic State of Iraq and Syria (ISIS) as well as its terrorist affiliates, and to provide continued support to refugee populations within Lebanon.
			
